DETAILED ACTION

This Office Action is a response to an application filed on 12/17/2020, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are not persuasive. 
In regards to claims 1, 18, and 20 applicant argues as follows:
Abe does not discuss performing an inter prediction for a plurality of second blocks in parallel. 
Abe does not disclose performing an inter prediction for a block that includes the current block and a neighboring region of the current block. That is, performing an inter prediction for a block larger than the current block.
However, examiner respectfully disagrees. 
a.	Applicant’s arguments with respect to claims 1, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
b.	In paragraph 222, Abe about LIC processing and mentions: “when merge mode is used on the current block, it is determined whether LIC processing was applied in the encoding of the surrounding encoded block, which was selected 
when deriving the MV in merge mode.” In addition, Fig. 9D shows an example of the current block and the surrounding region of the current block used for LIC processing and as mentioned in paragraph 219, the shape of the surrounding reference region may have different shape. Furthermore, Fig. 12 shows a square shape reference region surrounding the reference block 1120. Thus, Examiner believes that the argued limitation has been fully disclosed by the currently on file references. 
Claims 1-20 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0304827 A1) in view of Chuang (US 2018/0098086 A1).

Regarding claim 1, Abe discloses: A method for video coding in a decoder (see paragraph 212 and Fig. 10), the method comprising: 
decoding prediction information (see Fig. 10 and paragraph 229) for a plurality of first blocks in a current coded picture that is a part of a coded video sequence (see Fig. 2 and paragraph 116), the prediction information indicating that the plurality of first blocks are coded in a local illumination compensation (LIC) mode (see paragraph 221, lic_flag); 
selecting a neighboring region for each of the plurality of first blocks (see paragraph 217 and 219, and Fig. 9D); 
each of the second blocks including one of the first blocks and the selected neighboring region of the one of the first blocks such that each of the second blocks is a region that is larger than a respective first block (see paragraph 219 and 222, when merge mode is used on the current block, it is determined whether LIC processing was applied in the encoding of the surrounding encoded block, which was selected when deriving the MV in merge mode. Also, Fig. 9D shows an example of the current block and the surrounding region of the current block used for LIC processing and as mentioned in paragraph 219, the shape of the surrounding reference region may have different shape. Furthermore, Fig. 12 shows a square shape reference region surrounding the reference block 1120); 
determining a set of LIC parameters for each of the plurality of first blocks based on the selected neighboring region of the one of the first block (see paragraph 217 and Fig. 9D); and 
reconstructing the plurality of first blocks based on the sets of LIC parameters (see paragraph 214 and 218, generating a prediction image using LIC processing).
Abe does not explicitly disclose: performing an inter prediction for a plurality of second blocks in parallel with each other.
However, Chuang from the same or similar endeavor discloses: performing an inter prediction for a plurality of second blocks in parallel with each other (see Chuang, paragraph 57, operations can be performed in parallel).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “performing an inter prediction for a plurality of second blocks in parallel with each other” as taught by Chuang in the video coding method and apparatus taught by Abe to provide an efficient tool for video coding standards efficiently compensate variations in illumination between one or more pictures (see Chuang, paragraph 5).

Regarding claim 2, the combination of Abe and Chuang discloses: The method of claim 1, wherein the selected neighboring region is at least one of a left neighboring region and an above neighboring region of the one of the first blocks (see Abe, paragraph 217). 
Regarding claim 3, the combination of Abe and Chuang discloses: The method of claim 1, wherein the selected neighboring region and the one of the first blocks have the same motion information (see Abe, paragraph 213 and 217, final MV). 
Regarding claim 4, the combination of Abe and Chuang discloses: The method of claim 1, wherein, when the one of the first blocks has a reference block, the determining the set of LIC parameters for the one of the first blocks (see Abe, paragraph 217) comprises: 
selecting a reference neighboring region of the reference block (see Abe, paragraph 188-189 and Fig. 7), the reference neighboring region of the reference block having a same shape and a same relative position as the selected neighboring region of the one of the first blocks (see Abe, Fig. 7); and 
calculating the set of LIC parameters of the one of the first blocks based on the reference neighboring region of the reference block and the selected neighboring region of the one of the first blocks (see Abe, Fig. 9D). 
Regarding claim 5, the combination of Abe and Chuang discloses: The method of claim 1, wherein, when the one of the first blocks has a plurality of reference blocks (see Ade, paragraph 220), the determining the set of LIC parameters for the one of the first blocks (see Abe, paragraph 217 and 220) includes: 
selecting a reference neighboring region for each of the plurality of reference blocks (see Abe, paragraph 188-189 and Fig. 7), the reference neighboring region of a respective reference block having a same shape and a same relative position as the selected neighboring region of the one of the first blocks (see Abe, Fig. 7 and 9C, and paragraph 220); 
calculating a weighted average of the reference neighboring regions of the plurality of reference blocks (see Abe, paragraph 167); and 
calculating the set of LIC parameters (see Abe, paragraph 217) based on the weighted average of the reference neighboring regions and the selected neighboring region of the one of the first blocks (see Abe, paragraph 197-198). 
Regarding claim 6, the combination of Abe and Chuang discloses: The method of claim 1, wherein, when the one of the first blocks has a plurality of reference blocks (see Ade, paragraph 220), the determining the set of LIC parameters for the one of the first blocks (see Abe, paragraph 217 and 220) includes: 
selecting a reference neighboring region for each of the plurality of reference blocks (see Abe, paragraph 188-189 and Fig. 7), the reference neighboring region of a respective reference block having a same shape a same relative position as the selected neighboring region of the one of the first blocks (see Abe, Fig. 7 and 9C, and paragraph 220); and 
(see Abe, paragraph 217 and Fig. 7). 
Regarding claim 7, the combination of Abe and Chuang discloses: The method of claim 6, wherein the reconstructing the one of the first blocks includes: 
calculating an LIC prediction for each of the sets of LIC parameters based on the respective set of LIC parameters (see Chuang, paragraph 15); 
calculating a weighted average of the LIC predictions (see Chuang, paragraph 15); and 
reconstructing the one of the first blocks according to the weighted average of the LIC predictions (see Chuang, paragraph 130). 

Regarding claim 12, the combination of Abe and Chuang discloses: The method of claim 1, further comprising: determining whether the one of the first blocks is coded in an LIC mode based on at least one of an LIC flag of the one of the first blocks, a motion vector candidate of the one of the first blocks, a motion compensation mode of the one of the first blocks, and an LIC flag associated with a motion vector predictor of the one of the first blocks (see Abe, paragraph 221). 
Regarding claim 14, the combination of Abe and Chuang discloses: The method of claim 12, wherein when the motion vector candidate of the one of the first blocks is a (see Abe, paragraph 202, prediction type or prediction mode employed in intra predictor 124), the determining whether the one of the first blocks is coded in the LIC mode (see Abe, paragraph 217) further comprises: 
determining whether the one of the first blocks is coded in the LIC mode (see Abe, paragraph 217) according to a coding tree unit (CTU) where the spatial predictor is from (see Abe, paragraph 109). 
Regarding claim 15, the combination of Abe and Chuang discloses: The method of claim 12, wherein each motion vector predictor of the one of the first blocks associates with a respective LIC flag (see Abe, paragraph 221), and when a motion vector difference of the one of the first blocks is zero, the determining whether the one of the first blocks is coded in the LIC mode (see Abe, paragraph 222 and 186) further comprises: 
determining whether the one of the first blocks is coded in the LIC mode according to an LIC flag associated with a motion vector predictor that is selected for predicting the motion vector of the one of the first blocks (see Abe, paragraph 221). 
Regarding claims 18-19, claims 18-19 are drawn to an apparatus having limitations similar to the method claimed in claims 1 and 12 treated in the above rejections. Therefore, apparatus claims 18-19 correspond to method claims 1 and 12 and are rejected for the same reasons of anticipation as used above.

Regarding claim 20, claim 20 is drawn to a computer readable storage medium having limitations similar to the apparatus and method claimed in claim 1 and 18 treated in the above rejections.  Therefore, computer readable storage medium claim 20 corresponds to apparatus and method claims 1 and 18 and is rejected for the same reasons of anticipation as used above.

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0304827 A1) in view of Chuang (US 2018/0098086 A1) and further in view of Jun (US 2019/0174136 A1).

Regarding claim 8, the combination of Abe and Chuang discloses: The method of claim 1, but does not disclose: further comprising: 
determining a boundary strength for a boundary separating two reconstructed adjacent blocks. 
However, Chen from the same or similar endeavor discloses: determining a boundary strength for a boundary separating two reconstructed adjacent blocks (see Jun, paragraph 468). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “determine a boundary strength for a boundary separating two reconstructed adjacent blocks” as taught by Jun in the video coding method and apparatus taught by Abe and Chunag to provide a method and apparatus for performing motion compensation by using a combined merge candidate to enhance encoding/decoding efficiency of a video (see Jun, paragraph 29).
(see Jun, paragraph 468) based on whether the two reconstructed adjacent blocks are coded in an LIC mode (see Abe, paragraph 217); and 
applying a deblocking filter to the boundary according to the boundary strength (see Jun, paragraph 132 and 468). 
Regarding claim 9, the combination of Abe, Chuang, and Jun discloses: The method of claim 8, wherein the boundary strength indicates one of a no filtering, a weak filtering, and a strong filtering (see Jun, paragraph 117). 
Regarding claim 10, the combination of Abe, Chuang, and Jun discloses: The method of claim 8, further comprising: 
when one of the two reconstructed adjacent blocks is determined to be coded in the LIC mode and the other one of the two reconstructed adjacent blocks is determined to be not coded in the LIC mode (see Abe, paragraph 217, and Jun, paragraph 468), 
determining the boundary strength (see Jun, paragraph 468) based on the LIC parameters of the one of the two reconstructed adjacent blocks determined to be coded in the LIC mode (see Jun, paragraph 340, and Abe paragraph 217). 
Regarding claim 11, the combination of Abe, Chuang, and Jun discloses:  The method of claim 8, further comprising: 
(see Abe, paragraph 217 and Fig. 9D), 
determining the boundary strength based on a difference between the LIC parameters of the two reconstructed adjacent blocks (see Jun, paragraph 340 and 468, and Abe paragraph 217, information indicating luminance value changes). 
Regarding claim 13, the combination of Abe, Chuang, and Jun discloses: The method of claim 12, wherein the one of the first blocks is determined not to be coded in the LIC mode when the motion vector candidate of the one of the first blocks is a temporal predictor (see Jun, paragraph 101 and Abe, paragraph 202, prediction type or prediction mode employed in intra predictor 124). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2020/0304827 A1) in view of Chuang (US 2018/0098086 A1) and further in view of Chen (US 2018/0192072 A1).

Regarding claim 16, the combination of Abe and Chuang discloses: The method of claim 1, but does not explicitly disclose: further comprising: 
determining whether to enable a generalized bi-prediction for one of (i) the one of the first blocks and (ii) another one of the first blocks based on LIC information of the one of the first blocks. 
However, Chen from the same or similar endeavor discloses: determining whether to enable a generalized bi-prediction for one of (i) the one of the first blocks and (see Chen, paragraph 111). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “determine whether to enable a generalized bi-prediction for one of (i) the one of the first blocks and (ii) another one of the first blocks based on LIC information of the one of the first blocks” as taught by Chen in the video coding method and apparatus taught by Abe and Chuang to provide an efficient tool for video coding standards  (see Chen, paragraph 8).

Regarding claim 17, the combination of Abe, Chuang, and Chen discloses: The method of claim 16, further comprising: 
when the LIC information of the one of the first blocks indicates an LIC mode is enabled for the one of the first blocks (see Chen, paragraph 111), 
determining to disable the generalized bi-prediction for the one of the first blocks (see Chen, paragraph 111).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARYAM A NASRI/Primary Examiner, Art Unit 2483